Order filed November 10, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00428-CR
                                   ____________

                   ANDRES ENRIQUE BONILLA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 337th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1581793

                                      ORDER

      The reporter’s record in this case was originally due October 8, 2022. See
Tex. R. App. P. 35.1. On October 25, 2022, this court ordered the court reporter to
file the record by October 31, 2022. The record has not been filed with the court.
Because the reporter’s record has not been filed timely, we issue the following order.

      We order Elizabeth Cordova, the court reporter, to file the record in this appeal
within 10 days of the date of this order. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Elizabeth Cordova does not timely file the record as ordered, we may
issue an order directing the trial court to conduct a hearing to determine the reason
for the failure to file the record.



                                       PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Wilson.




                                         2